Citation Nr: 0200243	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  00-20 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for a neck disorder.

2. Entitlement to service connection for a bilateral shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


REMAND

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126), which 
affects claims such as in the instant case because they were 
pending on the date of enactment of the new law.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Veterans Appeals in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, the VA has a 
duty to notify a claimant and his or her representative of 
any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001).  Second, the VA has a duty to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  

Although the RO addressed the change in the law brought about 
by the Veterans Claims Assistance Act of 2000 in its 
Supplemental Statement of the Case (SSOC) issued in June 
2001, for reasons set for below, the Board finds that 
additional development is needed to comply with the Veterans 
Claims Assistance Act of 2000.

The RO has indicated that it denied the veteran's claims of 
service connection for a neck disorder and a bilateral 
shoulder disorder because there was no evidence of a chronic 
condition in service or medical evidence to associate either 
claimed disorder to the veteran's prior service.  

The Board notes that the veteran's service medical records do 
indicate treatment for neck pain and limitation of motion in 
1986 and again in 1987.  The veteran testified before the 
undersigned Member of the Board at a personal hearing 
conducted in September 2001.  At that time, he indicated that 
his private physician, Dr. Chase, had indicated that his 
current neck disorder was related to a prior injury incurred 
in service.  It is noted that Dr. Chase's medical records as 
to treatment of a neck disorder have been obtained and 
associated with the claims folder; however, there is no 
medical opinion contained therein as to the etiology of such 
disorder.  The veteran and his representative further 
requested at the time of the September 2001 hearing, that the 
case be remanded to the RO for the purpose of requesting a 
medical opinion from Dr. Chase.  

In addition, the veteran has not been provided a VA 
examination for the claimed conditions.  The duty to assist 
in compensation cases encompasses providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  Furthermore, such an examination or opinion is to be 
considered as being necessary when there is evidence of 
record as to current disability, and evidence that indicates 
that such current disability may be associated with the 
claimant's prior active service; but the claims file does not 
contain sufficient medical evidence for the VA to make a 
decision on the claim.  Id.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  After obtaining the appropriate 
authorization, the RO should obtain and 
associate with the claims folder all of 
the veteran's recent treatment records, 
to include any VA treatment records, from 
November 2000 to the present which are 
not already associated with the record on 
appeal.

2.  The veteran should be afforded an 
opportunity to submit additional 
evidence, to include a statement from his 
treating private physician with regard to 
the probable etiology of his current neck 
and bilateral shoulder disorders.  See 
Hearing Transcript, pp. 13-14 (September 
21, 2001).

3.  Thereafter, the RO should afford the 
veteran a VA examination by an 
appropriate specialist to determine the 
etiology of the claimed disorders.  The 
claims file, a copy of this remand, and 
all clinical records obtained pursuant to 
this remand should be reviewed by an 
appropriate VA specialist.  The examiner 
should be requested to provide an opinion 
on the question of whether it is at least 
as likely as not that either of the 
veteran's claimed disabilities are 
etiologically related to the veteran's 
prior period of military service.

4.  After ensuring compliance with the 
provisions of the VCAA, the RO should 
then readjudicate the issues of the 
veteran's entitlement to service 
connection for a neck disorder and 
bilateral shoulder disorder.  If any 
determination remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.




		
	FRANK J. FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




